
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 52
        [EPA-R05-OAR-2014-0385; FRL-9928-56-Region 5]

        Approval and Promulgation of Air Quality Implementation Plans; Ohio; Ohio PM2.5 NSR
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          The Environmental Protection Agency (EPA) is proposing to approve, under the Clean Air Act (CAA), revisions to Ohio's state implementation plan (SIP) as requested by the Ohio Environmental Protection Agency on June 19, 2014. The changes to the SIP include revisions related to particulate matter smaller than 2.5 micrometers (PM2.5) defining a significance level for PM2.5 for nonattainment areas, baseline for determining credit for emission offsets, location of offsetting emissions in nonattainment areas, and offset requirements. The revisions also include establishing definitions for emergency, emergency engine, publicly owned treatment works, and semi-public disposal system and incorporating minor organizational or typographical changes.
        
        
          DATES:
          Comments must be received on or before July 27, 2015.
        
        
          ADDRESSES:
          Submit your comments, identified by Docket ID No. EPA-R05-OAR-2014-0385, by one of the following methods:
          1. www.regulations.gov: Follow the on-line instructions for submitting comments.
          2. Email: damico.genevieve@epa.gov.
          
          3. Fax: (312) 385-5501.
          4. Mail: Genevieve Damico, Chief, Air Permits Section, Air Programs Branch (AR-18J), U.S. Environmental Protection Agency, 77 West Jackson Boulevard, Chicago, Illinois 60604.
          5. Hand Delivery: Genevieve Damico, Chief, Air Permits Section, Air Programs Branch (AR-18J), U.S. Environmental Protection Agency, 77 West Jackson Boulevard, Chicago, Illinois 60604. Such deliveries are only accepted during the Regional Office normal hours of operation, and special arrangements should be made for deliveries of boxed information. The Regional Office official hours of business are Monday through Friday, 8:30 a.m. to 4:30 p.m., excluding Federal holidays.

          Please see the direct final rule which is located in the Rules section of this Federal Register for detailed instructions on how to submit comments.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Charmagne Ackerman, Environmental Engineer, Air Permits Section, Air Programs Branch (AR-18J), Environmental Protection Agency, Region 5, 77 West Jackson Boulevard, Chicago, Illinois 60604, (312) 886-0448, ackerman.charmagne@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        In the Final Rules section of this Federal Register, EPA is approving the State's SIP submittal as a direct final rule without prior proposal because the Agency views this as a noncontroversial submittal and anticipates no adverse comments. A detailed rationale for the approval is set forth in the direct final rule. If no adverse comments are received in response to this rule, no further activity is contemplated. If EPA receives adverse comments, the direct final rule will be withdrawn and public comments will be addressed in a subsequent final rule based on this proposed rule. EPA will not institute a second comment period. Any parties interested in commenting on this action should do so at this time. Please note that if EPA receives adverse comment on an amendment, paragraph, or section of this rule and if that provision may be severed from the remainder of the rule, EPA may adopt as final those provisions of the rule that are not the subject of an adverse comment. For additional information, see the direct final rule which is located in the Rules section of this Federal Register.
        
          Dated: May 19, 2015.
          Susan Hedman,
          Regional Administrator, Region 5.
        
      
      [FR Doc. 2015-15553 Filed 6-24-15; 8:45 am]
       BILLING CODE 6560-50-P
    
  